Title: Thomas Hutchinson to ——, 18 June 1768
From: Hutchinson, Thomas
To: 


Sir,
Boston, 18th June 1768.
As you allow me the honour of your correspondence, I may not omit acquainting you with so remarkable an event as the withdraw of the commissioners of the customs and most of the other officers under them from the town on board the Romney, with an intent to remove from thence to the castle.
In the evening of the 10th a sloop belonging to Mr. Hancock, a representative for Boston, and a wealthy merchant, of great influence over the populace, was seized by the collector and comptroller for a very notorious breach of the acts of trade, and, after seizure taken into custody by the officer of the Romney man of war, and remov’d under command of her guns. It is pretended that the removal and not the seizure incensed the people. It seems not very material which it was. A mob was immediately rais’d, the Officers insulted, bruis’d and much hurt, and the windows of some of their houses broke; a boat belonging to the collector burnt in triumph, and many threats utter’d against the commissioners and their officers: no notice being taken of their extravagance in the time of it, nor any endeavours by any authority except the governor, the next day to discover and punish the offenders; and there being a rumour of a higher mob intended monday (the 13th) in the evening the commissioners, four of them, thought themselves altogether unsafe, being destitute of protection, and remov’d with their families to the Romney, and there remain and hold their board, and next week intend to do the same, and also open the custom-house at the castle. The governor press’d the council to assist him with their advice, but they declin’d and evaded calling it a brush or small disturbance by boys and negroes, not considering how much it must be resented in England that the officers of the crown should think themselves obliged to quit the place of their residence and go on board a King’s ship for safety, and all the internal authority of the province take no notice of it. The town of Boston have had repeated meetings, and by their votes declared the commissioners and their officers a great grievance, and yesterday instructed their representatives to endeavor that enquiry should be made by the assembly whether any person by writing or in any other way had encouraged the sending troops here, there being some alarming reports that troops are expected, but have not taken any measures to discountenance the promoters of the late proceedings; but on the contrary appointed one or more of the actors or abettors on a committee appointed to wait on the governor, and to desire him to order the man of war out of the harbour.
Ignorant as they be, yet the heads of a Boston town-meeting influence all public measures. 
It is not possible this anarchy should last always. Mr. Hallowell who will be the bearer of this tells me he has the honor of being personally known to you. I beg leave to refer you to him for a more full account. I am, with great esteem, Sir, your most humble and obedient servant,
Tho. Hutchinson.
